Case: 13-60777      Document: 00512696886         Page: 1    Date Filed: 07/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60777
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 14, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BRYAN CODY HALL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:10-CR-21-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       In 2008, Bryan Cody Hall was convicted of failure to register as required
by the Sex Offender Registration and Notification Act, in violation of 18 U.S.C.
§ 2250, and he was sentenced to an imprisonment term of six months and a
lifetime term of supervised release. In January 2012, Hall’s supervised release
was revoked, and he was sentenced to 18 months in prison and a lifetime term
of supervised release. Hall commenced a second term of supervised release in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60777     Document: 00512696886      Page: 2   Date Filed: 07/14/2014


                                  No. 13-60777

January 2013, and in October 2013, the district court determined that Hall had
once again violated the terms of his supervised release and revoked his
supervised release. The district court sentenced him to 24 months in prison
and again imposed a lifetime term of supervised release.
      Hall first asserts that the district court procedurally erred by providing
insufficient reasons for imposing a lifetime term of supervised release and that
the inadequate and nonspecific reasons provided make it impossible for this
court to afford Hall a meaningful appellate review. Hall did not object in the
district court that the reasons for the imposed term of supervised release were
insufficient. Therefore, plain error review governs this claim. See United
States v. Warren, 720 F.3d 321, 326-27 (5th Cir. 2013). To establish reversible
plain error, Hall must show a forfeited error that is clear and obvious and that
affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). To affect substantial rights, the defendant must demonstrate that the
error affected the outcome of the proceedings. Id. This court will exercise its
discretion to correct the error only “if it seriously affected the fairness,
integrity, or public reputation of the judicial proceeding.” Id.
      In the revocation context, as with original sentences, the district court
must “adequately explain the chosen sentence to allow for meaningful
appellate review and to promote the perception of fairness in sentencing.” Gall
v. United States, 552 U.S. 38, 50 (2007). There are no formulaic requirements;
instead, the district court should set forth enough to “satisfy the appellate court
that he has considered the parties’ arguments and has a reasoned basis for
exercising his own legal decisionmaking authority.” Rita v. United States, 551
U.S. 338, 357 (2007); see United States v. Mares, 402 F.3d 511, 519 (5th Cir.
2005).




                                        2
    Case: 13-60777     Document: 00512696886     Page: 3   Date Filed: 07/14/2014


                                  No. 13-60777

      The record amply demonstrates, on plain error review, that the district
court made the required individualized assessment of the facts and determined
that the chosen term of supervised release was sufficient to achieve the
sentencing goals for Hall. We note in particular, when imposing Hall’s term of
supervised release, the district court stated as follows. “Mr. Hall is clearly
prone to violence and is a serious threat to public safety.        Following the
defendant’s release from imprisonment, for those reasons, he will be placed on
supervised release for a term of life, subject to all mandatory special and
standard conditions of supervision.” Additionally, after Hall objected to the
substantive reasonableness of the lifetime term of supervised release, the
district court again noted, among other things, Hall’s “conduct . . . throughout
the course of his supervision” as justification for the sentence. Accordingly, the
district court adequately explained the imposed lifetime term of supervised
release making it possible for this court to conduct a meaningful appellate
review.
      Hall’s reliance upon United States v. Fraga, 704 F.3d 432 (5th Cir. 2013),
and United States v. Alvarado, 691 F.3d 592 (5th Cir. 2012), is misplaced.
Fraga and Alvarado involved appeals of original sentencing proceedings, not
resentencings upon revocation of supervised release, as in Hall’s case. See
Fraga, 704 F.3d at 437; Alvarado, 691 F.3d at 594. Additionally, in both Fraga
and Alvarado, the district judge failed to provide reasons for imposing a
lifetime term of supervised release and indicated that she automatically
imposed a lifetime term of supervised release in sex offense cases. See Fraga,
704 F.3d at 441-42; Alvarado, 691 F.3d at 598. That is not the case here.
      Next, Hall contends that his lifetime term of supervised release is
substantively unreasonable.      This issue, which is properly preserved, is
reviewed under a plainly unreasonable standard for an abuse of discretion.



                                        3
    Case: 13-60777    Document: 00512696886     Page: 4   Date Filed: 07/14/2014


                                 No. 13-60777

Warren, 720 F.3d at 326. If the sentence is unreasonable, this court “may
reverse the district court only if we further determine the error was obvious
under existing law.” Id.
      The district court made an individualized assessment based on Hall’s
history and characteristics, the need to protect the public, and the need to
afford adequate deterrence, and it imposed a sentence responsive to Hall’s
multiple violations of release. See Gall, 552 U.S. at 49-51; United States v.
Miller, 634 F.3d 841, 844 (5th Cir. 2011). That sentencing rationale is fully
consistent with the primary goal of a sentence upon revocation of supervised
release, which is to sanction the defendant for failing to abide by the terms of
the supervision. See U.S.S.G. Ch. 7, Pt. A, intro. comment. ¶ 3(b); Miller, 634
F.3d at 843. While Hall disagrees with the district court’s assessment of a
proper sentence, his disagreement does not demonstrate that the district
court’s sentence, which was within the statutory maximum, is plainly
unreasonable. See Gall, 552 U.S. at 51-52; Warren, 720 F.3d at 326.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       4